Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the application filed on 12/03/2018.  Claims 1-20 are pending in the application and have been considered below.

Claim Objections
Claim 6 objected to because of the following informalities:  claim 1 is a system.  Therefore, claim 6 should depend on the method of claim 5.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are highlighted below with the generic place holder in bold and the functional language italicized:
Claim 1:
                 a sample-data generator configured to generate sample data…;
              a data discriminator configured to identify differences…the data discriminator further configured to train the sample-data generator to minimize the differences.
Claim 5:
                a sample-data generator configured to generate sample data from first data stored in association with the second system;
                a data discriminator configured to train the sample-data generator.               
Claim 13:
             a sample-data generator configured to generate sample data…;
             a data discriminator configured to train the sample-data generator.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 11, 13 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Azadi et al. (US 2020/0104707 A1, hereinafter referred to as Azadi).

As to claim 1, Azadi discloses a system comprising: 
one or more processors (paragraph [0050]); and 
computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (paragraphs [0049] and [0054]) comprising: 
sending, from a first system situated in a first geographic location to a second system situated in a second geographic location, a sample-data generator configured to generate sample data from first data stored in association with the second system (paragraphs [0005]-[0007] and [0027]-[0029]…… a system implemented as computer programs on one or more computers in one or more locations that generates data samples, e.g., images, audio segments, or text segments…the method includes generating a candidate new data sample using a generator neural network…;  [0040]…The GAN samples 204 are generated by a generator neural network that has been trained in tandem with a discriminator neural network. The data generation system samples 206 are generated by the data generation system described in this specification, i.e., where the data samples are probabilistically filtered using a discriminator neural network…);
sending, from the first system to the second system, a data discriminator configured to identify differences between the sample data and the first data, the data discriminator further configured to train the sample-data generator to minimize the differences 
(paragraphs  [0019]  A generator neural network can learn to generate new data samples (e.g., images) that share similar characteristics to a training set of "real" data samples as a result of being trained in tandem with a discriminator neural network…The discriminator neural network is trained to discriminate between data samples generated by the generator neural network and the real data samples, and the generator neural network is trained to generate data samples that the discriminator neural network characterizes as likely to be real data samples. Over the course of training, the generator neural network becomes progressively better at generating data samples having similar characteristics to the real data samples, and the discriminator neural network continually adapts to identify differences between the real data samples and the data samples generated by the generator neural network); 
receiving an indication that the sample-data generator has been trained such that the differences identified by the data discriminator are less than a threshold level of difference (paragraphs [0019]  A generator neural network can learn to generate new data samples (e.g., images) that share similar characteristics to a training set of "real" data samples as a result of being trained in tandem with a discriminator neural network…The discriminator neural network is trained to discriminate between data samples generated by the generator neural network and the real data samples, and the generator neural network is trained to generate data samples that the discriminator neural network characterizes as likely to be real data samples. Over the course of training, the generator neural network becomes progressively better at generating data samples having similar characteristics to the real data samples, and the discriminator neural network continually adapts to identify differences between the real data samples and the data samples generated by the generator neural network; [0035]…determine that a data sample should be provided in response to a request only if the imitation
score for the data sample satisfies a predefined threshold ( e.g., indicating a sufficiently high likelihood that the data sample is real)…); 
receiving, at the first system and from the second system, a trained sample-data generator (paragraphs [00027]-[0029]  The data generation system 100 is configured to
provide data samples 102 in response to requests for data samples (e.g., from a user of the system 100). A user of the system 100 may transmit requests for data samples to the system 100, e.g., using an application programming interface (API) made available by the system…; [0040]-[0042]…receives a request for a new data sample (302). The system may receive the request from a user, e.g., through an API made available by the system…); and 
causing the trained sample-data generator to generate second data that is statistically-representative of the first data (paragraphs [0040]-[0044]… The system performs the steps 304-308 until a candidate new data sample is generated that satisfies an
acceptance criterion.…).

As to claim 5, Azadi discloses a method, comprising: 
sending, from a first system to a second system, a sample-data generator configured to generate sample data from first data stored in association with the second system (paragraphs [0005]-[0007] and [0027]-[0029]…… a system implemented as computer programs on one or more computers in one or more locations that generates data samples, e.g., images, audio segments, or text segments…the method includes generating a candidate new data sample using a generator neural network…;  [0040]…The GAN samples 204 are generated by a generator neural network that has been trained in tandem with a discriminator neural network. The data generation system samples 206 are generated by the data generation system described in this specification, i.e., where the data samples are probabilistically filtered using a discriminator neural network…); 
sending, from the first system to the second system, a data discriminator configured to
train the sample-data generator (paragraphs  [0019]  A generator neural network can learn to generate new data samples (e.g., images) that share similar characteristics to a training set of "real" data samples as a result of being trained in tandem with a discriminator neural network…The discriminator neural network is trained to discriminate between data samples generated by the generator neural network and the real data samples, and the generator neural network is trained to generate data samples that the discriminator neural network characterizes as likely to be real data samples. Over the course of training, the generator neural network becomes progressively better at generating data samples having similar characteristics to the real data samples, and the discriminator neural network continually adapts to identify differences between the real data samples and the data samples generated by the generator neural network); 
receiving, at the first system and from the second system, a trained sample-data generator, the training sample-data generator trained based at least in part on the data discriminator (paragraphs [00027]-[0029]  The data generation system 100 is configured to provide data samples 102 in response to requests for data samples (e.g., from a user of the system 100). A user of the system 100 may transmit requests for data samples to the system 100, e.g., using an application programming interface (API) made available by the system…; [0040]-[0042]…receives a request for a new data sample (302). The system may receive the request from a user, e.g., through an API made available by the system…); and 
causing the trained sample-data generator to generate second data that is statistically-representative of the first data (paragraphs [0040]-[0044]… The system performs the steps 304-308 until a candidate new data sample is generated that satisfies an
acceptance criterion.…).

As to claim 11, which incorporates the rejection of claim 5, Azadi discloses wherein the sample-data generator and the data discriminator are components of a generative adversarial network (paragraph [0028]…The data generation system 100 includes a generator neural network 104, a discriminator neural network 106, a training engine 108, and a filtering engine 110, each of which will be described in more detail next…).  

As to claim 13, Azadi discloses a system comprising: 
one or more processors (paragraph [0030], Fig. 1 element 110); and 
computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations  (paragraphs [0049] and [0054])  comprising: 
sending, from a first system to a second system, a sample-data generator configured to generate sample data from first data stored in association with the second system (
paragraphs [0005]-[0007] and [0027]-[0029]…… a system implemented as computer programs on one or more computers in one or more locations that generates data samples, e.g., images, audio segments, or text segments…the method includes generating a candidate new data sample using a generator neural network…;  [0040]…The GAN samples 204 are generated by a generator neural network that has been trained in tandem with a discriminator neural network. The data generation system samples 206 are generated by the data generation system described in this specification, i.e., where the data samples are probabilistically filtered using a discriminator neural network…);
sending, from the first system to the second system, a data discriminator configured to train the sample-data generator (paragraphs  [0019]  A generator neural network can learn to generate new data samples (e.g., images) that share similar characteristics to a training set of "real" data samples as a result of being trained in tandem with a discriminator neural network…The discriminator neural network is trained to discriminate between data samples generated by the generator neural network and the real data samples, and the generator neural network is trained to generate data samples that the discriminator neural network characterizes as likely to be real data samples. Over the course of training, the generator neural network becomes progressively better at generating data samples having similar characteristics to the real data samples, and the discriminator neural network continually adapts to identify differences between the real data samples and the data samples generated by the generator neural network); 
receiving, at the first system and from the second system, a trained sample-data generator, the training sample-data generator trained based at least in part on the data discriminator (paragraphs [00027]-[0029]  The data generation system 100 is configured to provide data samples 102 in response to requests for data samples (e.g., from a user of the system 100). A user of the system 100 may transmit requests for data samples to the system 100, e.g., using an application programming interface (API) made available by the system…; [0040]-[0042]…receives a request for a new data sample (302). The system may receive the request from a user, e.g., through an API made available by the system…); and 
causing the trained sample-data generator to generate second data that is statistically-representative of the first data (paragraphs [0040]-[0044]… The system performs the steps 304-308 until a candidate new data sample is generated that satisfies an acceptance criterion.…).
As to claim 19, which incorporates the rejection of claim 13, Azadi discloses
wherein the sample-data generator and the data discriminator are components of a generative adversarial network  (paragraph [0028]…The data generation system 100 includes a generator neural network 104, a discriminator neural network 106, a training engine 108, and a filtering engine 110, each of which will be described in more detail next…).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6-10, 12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Azadi et al. (US 2020/0104707 A1, hereinafter referred to as Azadi), in view of MOVELLAN et al. (US 12015/0186712 A1,hereinafter referred to as MOVELLAN).

As to claim 2, which incorporates the rejection of claim1, MOVELLAN, in combination with Azadi, teaches the operations further comprising: 
generating a predictive model configured to determine at least one of an outcome or a probability of the outcome occurring (paragraphs [0061] ...goal of the pipelines (both positive and negative) may be to minimize the cost and time per image that is accepted as an example. Setting the parameters for selection (the first and second predetermined criteria) may thus be based on a cost function. The cost function may be based on a weighted combination of time and cost, or simply the actual cost that accounts for both the cost of the untrained providers and of the experts. Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning…; [0062] …the training data collected using the approaches described above may be used to develop a first-generation expression recognition system using machine learning methods (e.g., pattern recognizers, neural networks, support vector machines, adaboost, and possibly other types of classifiers). The techniques can be further extended to collecting the data that "breaks" some version (e.g., the current version) of the expression recognizer. Thus, the system may be configured to ask the crowdsourcing providers to send example images for which the system makes mistakes. This can also be done by embedding applications with the ability to send data to a central server. The new break-me examples may then be vetted using an approach (pipeline) analogous to that described above for collecting positive and/or negative examples. The new data are then used for training, to develop a second generation expression recognition system. The process can be iterated to develop a third generation system, etc.); 
causing the predictive model to be trained utilizing at least a portion of the second data and at least a portion of third data stored in association with the first system (paragraphs [0061] - [0062] … The new data are then used for training, to develop a second generation expression recognition system. The process can be iterated to develop a third generation system, etc.); and 
determining the at least one of the outcome or the probability of the outcome occurring using the predictive model as trained (paragraphs [0061] - [0062] … Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Azadi to add a generated predictive model to the system of Azadi as taught by MOVELLAN above. The modification would have been obvious because one of ordinary skill would be motivated to develop a second generation expression recognition system, as suggested by MOVELLAN ([0062]).

As to claim 3, which incorporates the rejection of claim 2, MOVELLAN, in combination with Azadi, teaches the operations further comprising sending, from the first system and to the second system, an instance of the predictive model, the instance of the predictive model configured to accept the first data (paragraph [0063] …the system asks the crowdsourcing providers to create examples of expression of a certain emotion (e.g., anger) that would be generally recognized as that expression by people but that would cause the expression recognizer (i.e., detector or classifier) not to identify it as that particular emotion such as anger (and possibly to identify it as another type of emotion, such as happiness); or vice
versa, the system asks the crowdsourcing providers to create examples of expression that do not appear to people as expressions corresponding to a certain emotion (e.g., anger), but that would cause the expression recognizer (i.e., detector or classifier) to identify it as that particular emotion. The providers would then send the images that they identify as such to the system; the system would receive and store them with appropriate descriptions. The images would then be sent through the pipeline such as that described in relation to FIG. 2 (steps 225-260) and FIG. 3. FIG. 4 illustrates a method 400 for obtaining such data that "breaks" a detector.").  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Azadi to add an instance of the predictive model to the system of Azadi as taught by MOVELLAN above. The modification would have been obvious because one of ordinary skill would be motivated to develop a second generation expression recognition system, as suggested by MOVELLAN ([0062]).
As to claim 4, which incorporates the rejection of claim 1, MOVELLAN, in combination with Azadi, teaches the operations further comprising: 
generating a database associated with the first system (paragraph [0031] ...database 160 may be used for organizing and storing data that may be needed or desired in performing the method steps described in this document. The database 160 may be a physically separate system coupled to the processor 110. In alternative embodiments, the processor 110 and the mass storage device 150 may be configured to perform the functions of the database 160…); 
storing the second data in a first portion of the database, the first portion of the database indicating that the second data is associated with the second system (paragraph [0031] … The database 160 may be a physically separate system coupled to the processor 110. In alternative embodiments, the processor 110 and the mass storage device 150 may be configured to perform the functions of the database 160…); 
storing third data associated with the first system in a second portion of the database (paragraph [0031]); and 
generating an interface configured to provide selective access to the database or at least one of the first portion or the second portion (paragraphs [0018] …a server computer under control of program code may cause a web page or other information to be displayed by making the web page or other information available for access by a client computer or mobile device, over a network, such as the Internet, which web page the client computer or mobile device may then display to a user of the computer or the mobile device…;  [0031] … The database 160 may be a physically separate system coupled to the processor 110. In alternative embodiments, the processor 110 and the mass storage device 150 may be configured to perform the functions of the database 160…; [0034] … database 160). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Azadi to add an instance of the predictive model to the system of Azadi as taught by MOVELLAN above. The modification would have been obvious because one of ordinary skill would be motivated to develop a second generation expression recognition system, as suggested by MOVELLAN ([0062]).

As to claim 6, which incorporates the rejection of claim 5, MOVELLAN, in combination with Azadi, teaches generating a predictive model configured to determine at least one of an outcome or a probability of the outcome occurring (paragraphs [0061] … goal of the pipelines (both positive and negative) may be to minimize the cost and time per image that is accepted as an example. Setting the parameters for selection (the first and second
predetermined criteria) may thus be based on a cost function. The cost function may be based on a weighted combination of time and cost, or simply the actual cost that accounts for both the cost of the untrained providers and of the experts. Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts.  These parameters may be further tuned using reinforcement learning approaches applied to the machine learning…; [0062] ...the training data collected using the approaches described above may be used to develop a first-generation expression recognition system using machine learning methods (e.g., pattern recognizers, neural networks, support vector machines, adaboost, and possibly other types of classifiers). The techniques can be further extended to collecting the data that "breaks" some version (e.g., the current version) of the expression recognizer. Thus, the system may be configured to ask the crowdsourcing providers to send example images for which the
system makes mistakes. This can also be done by embedding applications with the ability to send data to a central server. The new break-me examples may then be vetted using an approach (pipeline) analogous to that described above for collecting positive and/or negative examples. The new data are then used for training, to develop a second generation expression recognition system. The process can be iterated to develop a third generation system, etc.); 
causing the predictive model to be trained utilizing at least a portion of the second data and at least a portion of third data stored in association with the first system (paragraphs [0061] - [0062] … The new data are then used for training, to develop a second generation expression recognition system. The process can be iterated to develop a third generation system, etc.); and 
determining the at least one of the outcome or the probability of the outcome occurring using the predictive model as trained (paragraphs [0061] - [0062] ... Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts.  These parameters may be further tuned using reinforcement learning approaches applied to the machine learning…).    
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Azadi to add a generated predictive model to the system of Azadi as taught by MOVELLAN above. The modification would have been obvious because one of ordinary skill would be motivated to develop a second generation expression recognition system, as suggested by MOVELLAN ([0062]).

As to claim 7, which incorporates the rejection of claim 6, MOVELLAN, in combination with Azadi, teaches sending, from the first system and to the second system, an instance of the predictive model, the instance of the predictive model configured to accept the first data (paragraphs [0018] …a server computer under control of program code may cause a web page or other information to be displayed by making the web page or other information available for access by a client computer or mobile device, over a network, such as the Internet, which web page the client computer or mobile device may then display to a user of the computer or the mobile device…; [0063] …the system asks the crowdsourcing providers to create examples of expression of a certain emotion (e.g., anger) that would be generally recognized as that expression by people but that would cause the expression recognizer (i.e., detector or classifier) not to identify it as that particular emotion such as anger (and possibly to identify it as another type of emotion, such as happiness); or vice versa, the system asks the crowdsourcing providers to create examples of expression that do not appear to people as expressions corresponding to a certain emotion (e.g., anger), but that would cause the expression recognizer (i.e., detector or classifier) to identify it as that particular emotion. The providers would then send the images that they identify as such to the system; the system would receive and store them with appropriate descriptions. The images would then be sent through the pipeline such as that described in relation to FIG. 2 (steps 225-260) and FIG. 3. FIG. 4 illustrates a method 400 for obtaining such data that "breaks" a detector.").  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Azadi to add an instance of the predictive model to the system of Azadi as taught by MOVELLAN above. The modification would have been obvious because one of ordinary skill would be motivated to develop a second generation expression recognition system, as suggested by MOVELLAN ([0062]).

As to claim 8, which incorporates the rejection of claim 5, MOVELLAN, in combination with Azadi, teaches generating a database associated with the first system (paragraph [0031] …database 160 may be used for organizing and storing data that may be needed or desired in performing the method steps described in this document. The database 160 may be a physically separate system coupled to the processor 110. In alternative embodiments, the processor 110 and the mass storage device 150 may be configured to perform the functions of the database 160); 
storing the second data in a first portion of the database, the first portion of the database indicating that the second data is associated with the second system (paragraph [0031] …database 160 may be used for organizing and storing data that may be needed or desired in performing the method steps described in this document. The database 160 may be a physically separate system coupled to the processor 110. In alternative embodiments, the processor 110 and the mass storage device 150 may be configured to perform the functions of the database 160); 
storing third data associated with the first system in a second portion of the database
(paragraph [0031] …database 160 may be used for organizing and storing data that may be needed or desired in performing the method steps described in this document. The database 160 may be a physically separate system coupled to the processor 110. In alternative embodiments, the processor 110 and the mass storage device 150 may be configured to perform the functions of the database 160); and 
generating an interface configured to provide selective access to the database or at least one of the first portion or the second portion (paragraphs [0018] …a server computer under control of program code may cause a web page or other information to be displayed by making the web page or other information available for access by a client computer or mobile device, over a network, such as the Internet, which web page the client computer or mobile device may then display to a user of the computer or the mobile device…;  [0031] … The database 160 may be a physically separate system coupled to the processor 110. In alternative embodiments, the processor 110 and the mass storage device 150 may be configured to perform the functions of the database 160…; [0034] … database 160).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Azadi to add a generated database to the system of Azadi as taught by MOVELLAN above. The modification would have been obvious because one of ordinary skill would be motivated to develop a second generation expression recognition system, as suggested by MOVELLAN ([0062]).

As to claim 9, which incorporates the rejection of claim 5, MOVELLAN, in combination with Azadi, teaches generating a first predictive model configured to determine a probability of an outcome occurring, the first predictive model trained utilizing at least a portion of third data associated with the first system (paragraphs [0061]- [0063] …Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning… The new data are then used for training, to develop a second generation expression recognition system. The process can be iterated to develop a third generation system, etc); 
determining a first confidence value associated with a first probability of the outcome occurring using the first predictive model (paragraphs [0044] ...a first predetermined quality criterion or criteria… The number N may be an absolute predetermined threshold number (five, for example), a scaled predetermined threshold number (N out of M, such as 6 out of 10), a predetermined threshold percentage (65%, for example));  [0061]- [0063} … Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning… [0071]- [0072] …The first quality criterion may be, for example, at least N of untrained providers agree that the expression matches that of an emotion X. The number N may be an absolute predetermined threshold number (five, for example), a scaled predetermined threshold number (N out of M, such as 6 out of 10), a predetermined threshold percentage (65%, for example));  
generating a second predictive model configured to determine the probability of the outcome occurring, the second predictive model trained utilizing at least a portion of the second data (paragraphs [0061]- [0063] … Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning… The new data are then used for training, to develop a second-generation expression recognition system. The process can be iterated to develop a third generation system, etc);  
determining a second confidence value associated with a second probability of the outcome occurring using the second predictive model (paragraphs [0061]- [0063] …
[0071]- [0074] … system applies a second predetermined quality criterion (or criteria) to accept an image as a "break" the classifier example….);   
determining that the second confidence value is more favorable than the first confidence value (paragraphs [0061]- [0063] …; [0071]- [0074] … system applies a second predetermined quality criterion (or criteria) to accept an image as a "break" the classifier example….); and 
identifying the second system as a priority system based at least in part on the second confidence value being more favorable than the first confidence value (paragraphs [0061]- [0063] …Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning… The new data are then used for training, to develop a second-generation expression recognition system. The process can be iterated to develop a third generation system, etc…; system applies a second predetermined quality criterion (or criteria) to accept an image as a "break" the classifier example….).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Azadi to add a generated predictive model to the system of Azadi as taught by MOVELLAN above. The modification would have been obvious because one of ordinary skill would be motivated to develop a second generation expression recognition system, as suggested by MOVELLAN ([0062]).

As to claim 10, which incorporates the rejection of claim 5, MOVELLAN, in combination with Azadi, teaches identifying a feature of the second data that is absent from third data associated with the first system (paragraph [0074] …step 445, the system applies a second predetermined quality criterion (or criteria) to accept an image as a "break" the classifier example. The second quality criterion or criteria may be set in a way that is analogous to the way the first predetermined quality criterion was set, for example, at least P experts agree that the expression matches (or does not match) that of an emotion X. The number P may be an absolute number, a scaled number, or a percentage); 
generating a first predictive model configured to determine a probability of an outcome occurring, the first predictive model trained utilizing a portion of the second data excluding the feature (paragraphs [0061]- [0063] …Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning… The new data are then used for training, to develop a second-generation expression recognition system. The process can be iterated to develop a third generation system, etc); 
determining a first confidence value associated with a first probability of the outcome occurring using the first predictive model (paragraphs [0044] ...a first predetermined quality criterion or criteria… The number N may be an absolute predetermined threshold number (five, for example), a scaled predetermined threshold number (N out of M, such as 6 out of 10), a predetermined threshold percentage (65%, for example));  [0061]- [0063} … Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning… [0071]- [0072] …The first quality criterion may be, for example, at least N of untrained providers agree that the expression matches that of an emotion X. The number N may be an absolute predetermined threshold number (five, for example), a scaled predetermined threshold number (N out of M, such as 6 out of 10), a predetermined threshold percentage (65%, for example));  
generating a second predictive model configured to determine the probability of the outcome occurring, the second predictive model trained utilizing at least a portion of the second data including the feature (paragraphs [0061]- [0063] … Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning… The new data are then used for training, to develop a second-generation expression recognition system. The process can be iterated to develop a third generation system, etc);  
determining a second confidence value associated with a second probability of the outcome occurring using the second predictive model  (paragraphs [0061]- [0063] …
[0071]- [0074] … system applies a second predetermined quality criterion (or criteria) to accept an image as a "break" the classifier example….);   
determining that the second confidence value is more favorable than the first confidence value (paragraphs [0061]- [0063] …; [0071]- [0074] … system applies a second predetermined quality criterion (or criteria) to accept an image as a "break" the classifier example….); and 
identifying the feature as a priority feature based at least in part on the second confidence value being more favorable than the first confidence value (paragraphs (paragraphs [0061]- [0063] …Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning… The new data are then used for training, to develop a second-generation expression recognition system. The process can be iterated to develop a third generation system, etc…; system applies a second predetermined quality criterion (or criteria) to accept an image as a "break" the classifier example….).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Azadi to add a generated predictive model to the system of Azadi as taught by MOVELLAN above. The modification would have been obvious because one of ordinary skill would be motivated to develop a second generation expression recognition system, as suggested by MOVELLAN ([0062]).

As to claim 12, which incorporates the rejection of claim 5, MOVELLAN, in combination with Azadi, teaches wherein the trained sample-data generator comprises a first trained sample-data generator (paragraph [0080]), and the method further comprises: 
sending, from the first system to a third system, the sample-data generator (paragraphs 
[0026]-[0028] … system 100 and machines 180 ((such as personal computers or PCs, smartphones, tablets, network-enabled cameras) …; [0033] …the system 100 may function as a crowdsourcing server that enables the providers at the machines 180 to perform the human intelligence tasks ("HITs") specified by the system 100. The descriptions of the tasks may be predetermined and stored in one of the storage devices of the system 100, or received by the system 100 from another device or person. Those skilled in the art should be familiar with the Amazon Web Services implementing the Amazon Mechanical Turk that performs crowdsourcing functions…; [0034] …system 100 may store the information received from the providers in a database, which database may be implemented with the components of the system 100, and/or other components. The database storing the information from the providers may be the database 160…; [0061]- [0063]…The new data are then used for training, to develop a second generation expression recognition system. The process can be iterated to develop a third generation system, etc.); 
sending, from the first system to the third system, the data discriminator (paragraphs [0026]-[0028] … system 100 and machines 180 ((such as personal computers or PCs, smartphones, tablets, network-enabled cameras) …; [0033] …the system 100 may function as a crowdsourcing server that enables the providers at the machines 180 to perform the human intelligence tasks ("HITs") specified by the system 100. The descriptions of the tasks may be predetermined and stored in one of the storage devices of the system 100, or received by the system 100 from another device or person. Those skilled in the art should be familiar with the Amazon Web Services implementing the Amazon Mechanical Turk that performs crowdsourcing functions…"; [0034] …system 100 may store the information received from the providers in a database, which database may be implemented with the components of the system 100, and/or other components. The database storing the information from the providers may be the database 160…; [0061]- [0063]); 
receiving, at the first system and from the third system, a second trained sample-data generator (paragraphs [0026]-[0028] … system 100 and machines 180 ((such as personal computers or PCs, smartphones, tablets, network-enabled cameras) …; [0033] …the system 100 may function as a crowdsourcing server that enables the providers at the machines 180 to perform the human intelligence tasks ("HITs") specified by the system 100. The descriptions of the tasks may be predetermined and stored in one of the storage devices of the system 100, or received by the system 100 from another device or person. Those skilled in the art should be familiar with the Amazon Web Services implementing the Amazon Mechanical Turk that performs crowdsourcing functions…; [0034] …system 100 may store the information received from the providers in a database, which database may be implemented with the components of the system 100, and/or other components. The database storing the information from the providers may be the database 160…; [0061]- [0063]…The new data are then used for training, to develop a second generation expression recognition system. The process can be iterated to develop a third generation system, etc.); and 
causing the second trained sample-data generator to generate third data that is statistically-representative of fourth data associated with the third system (paragraph 0062] …new data are then used for training, to develop a second-generation expression recognition system. The process can be iterated to develop a third-generation system, et…; [0076]- [0077] …training data…  iterated one or more times, to refine the classifier further…; [0080] …FIG. 5 shows selected steps/block(s) of an iterative method 500, which is based on the method 200 described above in connection with FIG. 2. Here, however, a decision is made in decision block 556 whether to proceed with finding discrepancies between the labels assigned by the human labelers/provider (which can be the providers of the second set) and the corresponding outputs of the trained classifier. The decision may be based on whether a predetermined number of iterations (e.g., two, three, or more) has been reached, or on another criteria. If the decision is not to proceed, the process flow advances to step 560 (similar or identical to the step 260 of the method 200), to use the trained expression recognition machine…); and 
sending, to the third system, an interface configured to permit access to the second data and the third data (paragraphs [0018] …a server computer under control
of program code may cause a web page or other information to be displayed by making the web page or other information available for access by a client computer or mobile device, over a network, such as the Internet, which web page the client computer or mobile device may then display to a user of the computer or the mobile device…; [0031] … The database 160 may be a physically separate system coupled to the processor 110. In alternative embodiments, the processor 110 and the mass storage device 150 may be configured to perform the functions of the database 160…; [0034] … database 160…; [0061]- [0063]… The new data are then used for training, to develop a second generation expression recognition system. The process can be iterated to develop a third generation system, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Azadi to add a generated predictive model to the system of Azadi as taught by MOVELLAN above. The modification would have been obvious because one of ordinary skill would be motivated to develop a second generation expression recognition system, as suggested by MOVELLAN ([0062]).

As to claim 14, which incorporates the rejection of claim 13, MOVELLAN, in combination with Azadi, teaches the operations further comprising: 
generating a predictive model configured to determine at least one of an outcome or a probability of the outcome occurring (paragraph [0061] … goal of the pipelines (both positive and negative) may be to minimize the cost and time per image that is accepted as an example. Setting the parameters for selection (the first and second
predetermined criteria) may thus be based on a cost function. The cost function may be based on a weighted combination of time and cost, or simply the actual cost that accounts for both the cost of the untrained providers and of the experts. Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts.  These parameters may be further tuned using reinforcement learning approaches applied to the machine learning."; para (0062), "Thus, the training data collected using the approaches described above may be used to develop a first generation expression recognition system using machine learning methods (e.g., pattern recognizers, neural networks, support vector machines, adaboost, and possibly other types of classifiers). The techniques can be further extended to collecting the data that "breaks" some version (e.g., the current version) of the expression recognizer. Thus, the system may be configured to ask the crowdsourcing providers to send example images for which the
system makes mistakes. This can also be done by embedding applications with the ability to send data to a central server. The new break-me examples may then be vetted using an approach (pipeline) analogous to that described above for collecting positive and/or negative examples. The new data are then used for training, to develop a second generation expression recognition system. The process can be iterated to develop a third generation system, etc."); 
causing the predictive model to be trained utilizing at least a portion of the second data and at least a portion of third data stored in association with the first system (paragraphs [0061] - [0062] … The new data are then used for training, to develop a second generation expression recognition system. The process can be iterated to develop a third generation system, etc.); and 
determining the at least one of the outcome or the probability of the outcome occurring using the predictive model as trained (paragraphs [0061] - [0062] … Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Azadi to add a generated predictive model to the system of Azadi as taught by MOVELLAN above. The modification would have been obvious because one of ordinary skill would be motivated to develop a second generation expression recognition system, as suggested by MOVELLAN ([0062]).

As to claim 15, which incorporates the rejection of claim 14, MOVELLAN, in combination with Azadi, teaches the operation further comprising 
sending, from the first system and to the second system, an instance of the predictive model, the instance of the predictive model configured to accept the first data (paragraphs [0018] …a server computer under control of program code may cause a web page or other information to be displayed by making the web page or other information available for access by a client computer or mobile device, over a network, such as the Internet, which web page the client computer or mobile device may then display to a user of the computer or the mobile device…; [0063] …the system asks the crowdsourcing providers to create examples of expression of a certain emotion (e.g., anger) that would be generally recognized as that expression by people but that would cause the expression recognizer (i.e., detector or classifier) not to identify it as that particular emotion such as anger (and possibly to identify it as another type of emotion, such as happiness); or vice versa, the system asks the crowdsourcing providers to create examples of expression that do not appear to people as expressions corresponding to a certain emotion (e.g., anger), but that would cause the expression recognizer (i.e., detector or classifier) to identify it as that particular emotion. The providers would then send the images that they identify as such to the system; the system would receive and store them with appropriate descriptions. The images would then be sent through the pipeline such as that described in relation to FIG. 2 (steps 225-260) and FIG. 3. FIG. 4 illustrates a method 400 for obtaining such data that "breaks" a detector.").  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Azadi to add an instance of the predictive model to the system of Azadi as taught by MOVELLAN above. The modification would have been obvious because one of ordinary skill would be motivated to develop a second generation expression recognition system, as suggested by MOVELLAN ([0062]).
As to claim 16, which incorporates the rejection of claim 13, MOVELLAN, in combination with Azadi, teaches the operations further comprising: 
generating a database associated with the first system (paragraph [0031] …database 160 may be used for organizing and storing data that may be needed or desired in performing the method steps described in this document. The database 160 may be a physically separate system coupled to the processor 110. In alternative embodiments, the processor 110 and the mass storage device 150 may be configured to perform the functions of the database 160); 
storing the second data in a first portion of the database, the first portion of the database indicating that the second data is associated with the second system (paragraph [0031] …database 160 may be used for organizing and storing data that may be needed or desired in performing the method steps described in this document. The database 160 may be a physically separate system coupled to the processor 110. In alternative embodiments, the processor 110 and the mass storage device 150 may be configured to perform the functions of the database 160); 
storing third data associated with the first system in a second portion of the database (paragraph [0031] …database 160 may be used for organizing and storing data that may be needed or desired in performing the method steps described in this document. The database 160 may be a physically separate system coupled to the processor 110. In alternative embodiments, the processor 110 and the mass storage device 150 may be configured to perform the functions of the database 160); and 
generating an interface configured to provide selective access to the database or at least one of the first portion or the second portion (paragraphs [0018] …a server computer under control of program code may cause a web page or other information to be displayed by making the web page or other information available for access by a client computer or mobile device, over a network, such as the Internet, which web page the client computer or mobile device may then display to a user of the computer or the mobile device…;  [0031] … The database 160 may be a physically separate system coupled to the processor 110. In alternative embodiments, the processor 110 and the mass storage device 150 may be configured to perform the functions of the database 160…; [0034] … database 160). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Azadi to add a generated database to the system of Azadi as taught by MOVELLAN above. The modification would have been obvious because one of ordinary skill would be motivated to develop a second generation expression recognition system, as suggested by MOVELLAN ([0062]).

As to claim 17, which incorporates the rejection of claim 13, MOVELLAN, in combination with Azadi, teaches the operations further comprising: 
generating a first predictive model configured to determine a probability of an outcome occurring, the first predictive model trained utilizing at least a portion of third data associated with the first system (paragraphs [0061]- [0063] …Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning… The new data are then used for training, to develop a second generation expression recognition system. The process can be iterated to develop a third generation system, etc); 
determining a first confidence value associated with a first probability of the outcome occurring using the first predictive model (paragraphs [0044] ...a first predetermined quality criterion or criteria… The number N may be an absolute predetermined threshold number (five, for example), a scaled predetermined threshold number (N out of M, such as 6 out of 10), a predetermined threshold percentage (65%, for example));  [0061]- [0063} … Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning… [0071]- [0072] …The first quality criterion may be, for example, at least N of untrained providers agree that the expression matches that of an emotion X. The number N may be an absolute predetermined threshold number (five, for example), a scaled predetermined threshold number (N out of M, such as 6 out of 10), a predetermined threshold percentage (65%, for example));  
generating a second predictive model configured to determine the probability of the outcome occurring, the second predictive model trained utilizing at least a portion of the second data (paragraphs [0061]- [0063] … Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning… The new data are then used for training, to develop a second-generation expression recognition system. The process can be iterated to develop a third generation system, etc);  
determining a second confidence value associated with a second probability of the outcome occurring using the second predictive model (paragraphs [0061]- [0063] …
[0071]- [0074] … system applies a second predetermined quality criterion (or criteria) to accept an image as a "break" the classifier example….);   
determining that the second confidence value is more favorable than the first confidence value (paragraphs [0061]- [0063] …; [0071]- [0074] … system applies a second predetermined quality criterion (or criteria) to accept an image as a "break" the classifier example….); and 
identifying the second system as a priority system based at least in part on the second confidence value being more favorable than the first confidence value (paragraphs [0061]- [0063] …Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning… The new data are then used for training, to develop a second-generation expression recognition system. The process can be iterated to develop a third generation system, etc…; system applies a second predetermined quality criterion (or criteria) to accept an image as a "break" the classifier example….).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Azadi to add a generated predictive model to the system of Azadi as taught by MOVELLAN above. The modification would have been obvious because one of ordinary skill would be motivated to develop a second generation expression recognition system, as suggested by MOVELLAN ([0062]).

As to claim 18, which incorporates the rejection of claim 13, MOVELLAN, in combination with Azadi, teaches the operations further comprising: 
identifying a feature of the second data that is absent from third data associated with the first system (paragraph [0074] …step 445, the system applies a second predetermined quality criterion (or criteria) to accept an image as a "break" the classifier example. The second quality criterion or criteria may be set in a way that is analogous to the way the first predetermined quality criterion was set, for example, at least P experts agree that the expression matches (or does not match) that of an emotion X. The number P may be an absolute number, a scaled number, or a percentage); 
generating a first predictive model configured to determine a probability of an outcome occurring, the first predictive model trained utilizing a portion of the second data excluding the feature (paragraphs [0061]- [0063] …Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning… The new data are then used for training, to develop a second generation expression recognition system. The process can be iterated to develop a third generation system, etc); 
determining a first confidence value associated with a first probability of the outcome occurring using the first predictive model (paragraphs [0044] ...a first predetermined quality criterion or criteria… The number N may be an absolute predetermined threshold number (five, for example), a scaled predetermined threshold number (N out of M, such as 6 out of 10), a predetermined threshold percentage (65%, for example)); [0061]- [0063} … Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning… [0071]- [0072] …The first quality criterion may be, for example, at least N of untrained providers agree that the expression matches that of an emotion X. The number N may be an absolute predetermined threshold number (five, for example), a scaled predetermined threshold number (N out of M, such as 6 out of 10), a predetermined threshold percentage (65%, for example));  
generating a second predictive model configured to determine the probability of the outcome occurring, the second predictive model trained utilizing at least a portion of the second data including the feature (paragraphs [0061]- [0063] … Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning… The new data are then used for training, to develop a second-generation expression recognition system. The process can be iterated to develop a third generation system, etc);  
determining a second confidence value associated with a second probability of the outcome occurring using the second predictive model  (paragraphs [0061]- [0063] …
[0071]- [0074] … system applies a second predetermined quality criterion (or criteria) to accept an image as a "break" the classifier example….);   
determining that the second confidence value is more favorable than the first confidence value (paragraphs [0061]- [0063] …; [0071]- [0074] … system applies a second predetermined quality criterion (or criteria) to accept an image as a "break" the classifier example….); and 
identifying the feature as a priority feature based at least in part on the second confidence value being more favorable than the first confidence value (paragraphs (paragraphs [0061]- [0063] …Mathematical models may be used to minimize the cost function as a function of the number of untrained subjects and of the strength of the response of the experts. These parameters may be further tuned using reinforcement learning approaches applied to the machine learning… The new data are then used for training, to develop a second-generation expression recognition system. The process can be iterated to develop a third generation system, etc…; system applies a second predetermined quality criterion (or criteria) to accept an image as a "break" the classifier example….).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Azadi to add a generated predictive model to the system of Azadi as taught by MOVELLAN above. The modification would have been obvious because one of ordinary skill would be motivated to develop a second generation expression recognition system, as suggested by MOVELLAN ([0062]).

As to claim 20, which incorporates the rejection of claim 13, MOVELLAN, in combination with Azadi, teaches wherein the trained sample-data generator comprises a first trained sample-data generator (paragraph [0080]), and the operations further comprise: 
sending, from the first system to a third system, the sample-data generator (paragraphs 
[0026]-[0028] … system 100 and machines 180 ((such as personal computers or PCs, smartphones, tablets, network-enabled cameras) …; [0033] …the system 100 may function as a crowdsourcing server that enables the providers at the machines 180 to perform the human intelligence tasks ("HITs") specified by the system 100. The descriptions of the tasks may be predetermined and stored in one of the storage devices of the system 100, or received by the system 100 from another device or person. Those skilled in the art should be familiar with the Amazon Web Services implementing the Amazon Mechanical Turk that performs crowdsourcing functions…; [0034] …system 100 may store the information received from the providers in a database, which database may be implemented with the components of the system 100, and/or other components. The database storing the information from the providers may be the database 160…; [0061]- [0063]); 
sending, from the first system to the third system, the data discriminator (paragraphs [0026]-[0028] … system 100 and machines 180 ((such as personal computers or PCs, smartphones, tablets, network-enabled cameras) …; [0033] …the system 100 may function as a crowdsourcing server that enables the providers at the machines 180 to perform the human intelligence tasks ("HITs") specified by the system 100. The descriptions of the tasks may be predetermined and stored in one of the storage devices of the system 100, or received by the system 100 from another device or person. Those skilled in the art should be familiar with the Amazon Web Services implementing the Amazon Mechanical Turk that performs crowdsourcing functions…"; [0034] …system 100 may store the information received from the providers in a database, which database may be implemented with the components of the system 100, and/or other components. The database storing the information from the providers may be the database 160…; [0061]- [0063]); 
receiving, at the first system and from the third system, a second trained sample-data generator (paragraphs [0026]-[0028] … system 100 and machines 180 ((such as personal computers or PCs, smartphones, tablets, network-enabled cameras) …; [0033] …the system 100 may function as a crowdsourcing server that enables the providers at the machines 180 to perform the human intelligence tasks ("HITs") specified by the system 100. The descriptions of the tasks may be predetermined and stored in one of the storage devices of the system 100, or received by the system 100 from another device or person. Those skilled in the art should be familiar with the Amazon Web Services implementing the Amazon Mechanical Turk that performs crowdsourcing functions…; [0034] …system 100 may store the information received from the providers in a database, which database may be implemented with the components of the system 100, and/or other components. The database storing the information from the providers may be the database 160…; [0061]- [0063]); and 
causing the second trained sample-data generator to generate third data that is statistically-representative of fourth data associated with the third system (paragraphs 0062] …new data are then used for training, to develop a second-generation expression recognition system. The process can be iterated to develop a third-generation system, et…; [0076]- [0077] …training data…  iterated one or more times, to refine the classifier further…; [0080] …FIG. 5 shows selected steps/block(s) of an iterative method 500, which is based on the method 200 described above in connection with FIG. 2. Here, however, a decision is made in decision block 556 whether to proceed with finding discrepancies between the labels assigned by the human labelers/provider (which can be the providers of the second set) and the corresponding outputs of the trained classifier. The decision may be based on whether a predetermined number of iterations (e.g., two, three, or more) has been reached, or on another criteria. If the decision is not to proceed, the process flow advances to step 560 (similar or identical to the step 260 of the method 200), to use the trained expression recognition machine…); and 
sending, to the third system, an interface configured to permit access to the second data and the third data (paragraphs [0018] …a server computer under control
of program code may cause a web page or other information to be displayed by making the web page or other information available for access by a client computer or mobile device, over a network, such as the Internet, which web page the client computer or mobile device may then display to a user of the computer or the mobile device…; [0031] … The database 160 may be a physically separate system coupled to the processor 110. In alternative embodiments, the processor 110 and the mass storage device 150 may be configured to perform the functions of the database 160…; [0034] … database 160…; [0061]- [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Azadi to add a generated predictive model to the system of Azadi as taught by MOVELLAN above. The modification would have been obvious because one of ordinary skill would be motivated to develop a second generation expression recognition system, as suggested by MOVELLAN ([0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

Truong et al. (US 10460235 B1) teach a Method for generating data model to generate synthetic data for testing or training artificial intelligence systems, involves storing data model and metadata of data model by model optimizer in model storage and processing production data

XU et al. (US-20200364571-A1) teach a method for processing data collected by e.g. user plane function network element, based on machine learning, involves installing algorithm model by network element according to installation information of algorithm model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABABACAR SECK/Examiner, Art Unit 2122 

                                                                                                                                                                                                       /KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122